In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of relator’s motion for an extension of time,
IT IS ORDERED that relator’s motion for an extension of time be, and hereby is, granted, and that relator’s memorandum in response to respondents’ motion to dismiss be due by April 14, 2003.
IT IS FURTHER ORDERED by the court, sua sponte, that because relator’s claim no longer involves the May 6, 2003 primary election, this case will no longer be considered an expedited election matter under S.CtPrac.R. X(9), but will proceed as a regular mandamus action under S.CtPrac.R. X(5).